Case 1:17-cv-00582-JTN-SJB ECF No. 31, PageID.1710 Filed 01/07/21 Page 1 of 9




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


    ROSCOE MARTIN,

           Petitioner,
                                                                       Case No. 1:17-cv-582
    v.
                                                                       HON. JANET T. NEFF
    WILLIE O. SMITH,

          Respondent.
    ____________________________/


                                      OPINION AND ORDER

          This is a habeas corpus petition filed pursuant to 28 U.S.C. § 2254. The matter was referred

to the Magistrate Judge, who issued a Report and Recommendation (R&R), recommending that

this Court conditionally grant in part the habeas petition as to the Alleyne1 sentencing claim but

deny the remaining claims (ECF No. 24 at PageID.1635).               The Magistrate Judge further

recommended that, if the State fails to re-sentence Petitioner within 120 days of the Court’s order,

Petitioner may seek an unconditional writ vacating his extortion conviction (id.).

          The matter is presently before the Court on Respondent’s Objections to the Report and

Recommendation (ECF No. 25). Petitioner has not filed a response to the Objections or filed

objections on his own behalf. However, Petitioner has continued to file other motions or requests

for relief following the Report and Recommendation and Respondent’s Objections, including: (1)

Motion to Vacate Conviction and Sentence/and Unconditional Writ Motion Vacating Conviction

(ECF No. 28); (2) Notice of Appeal (ECF No. 29), docketed as an appeal of the Magistrate Judge’s



1
    Alleyne v. United States, 570 U.S. 99 (2013).
Case 1:17-cv-00582-JTN-SJB ECF No. 31, PageID.1711 Filed 01/07/21 Page 2 of 9




Order denying Petitioner’s motion for reconsideration of the Report and Recommendation; and (3)

Unconditional Writ of Habeas Corpus Unconditional Writ Vacating Conviction (ECF No. 30).

       In accordance with 28 U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court has

performed de novo consideration of those portions of the Report and Recommendation to which

objections have been made. The Court grants Respondent’s objections to the extent the Court

determines that a stay of the recommended remand to the state court for resentencing is appropriate

pending the Sixth Circuit’s decision on this issue in the cases cited by Respondent. The Court

otherwise denies the objections, denies Petitioner’s additional motions or requests for relief, and

issues this Opinion and Order.

                                           I. Objections

       Respondent objects to the Magistrate Judge’s recommendation to conditionally grant the

habeas petition as to Petitioner’s Sixth Amendment sentencing claim and “‘order the State to

conduct a sentencing as required by the Sixth Circuit’[s] decision in [Robinson v. Woods, 901 F.3d

710 (6th Cir. 2018)]’” (Obj., ECF No. 25 at PageID.1637, quoting R&R, ECF No. 24 at

PageID.1628). Respondent asserts that “[t]here was no Sixth Amendment violation in this case,

as the Michigan Supreme Court reasonably held, because the jury’s verdict supported the 25-point

score for Offense Variable 19” (id. at PageID.1639). Respondent states that “[w]hile it is true that

threatening the security of a penal institution is not an element of extortion in the abstract, it was

an inextricable element in this case due to the nature of the extortion of a corrections officer while

Martin was incarcerated. That is, the crime itself interfered with the administration of justice by

threatening the security of a penal institution vis-à-vis blackmailing an officer of the institution”

(id. at PageID.1640; emphasis in original).




                                                  2
Case 1:17-cv-00582-JTN-SJB ECF No. 31, PageID.1712 Filed 01/07/21 Page 3 of 9




       Respondent argues that the Michigan Supreme Court’s rejection of Petitioner’s Sixth

Amendment claim on the merits entitles that decision to deference under AEDPA.2 The court was

not persuaded that Petitioner established a “threshold showing of plain error under [People v.

Lockridge, 870 N.W.2d 502, 522 (Mich. 2015)]”: “(1) that his guidelines minimum-sentence

range was actually constrained by the violation of the Sixth Amendment, i.e., that judge-found

facts were used to score the guidelines, and (2) that his sentence was not subject to an upward

departure” (id. at PageID.1643; citation omitted). “[Petitioner’s] guidelines were 78 to 162 months

and he was sentenced to 84 months. That leaves only one conclusion: the Michigan Supreme

Court determined that judge-found facts were not used to score OV 19 and, thus, there was no

Sixth Amendment violation” (id. at PageID.1643-1644; emphasis in original).

       As to the Alleyne/Robinson violation, the central issue is whether threatening the security

of a penal institution requires an independent showing and determination by a jury, aside from the

jury verdict on the underlying extortion offense, to support scoring OV 19 at 25 points (id. at

PageID.1640). First, Respondent acknowledges that he did not explicitly raise this issue and

argument before the Magistrate Judge because at the time the answer was filed “there was no

binding federal precedent applying Alleyne to Michigan’s sentencing scheme and, thus, the present

argument was inapplicable” (id. at PageID.1639 n.1). However, the cases cited in furtherance of

Respondent’s argument predate the holding of Robinson (August 24, 2018) and certainly the

Report and Recommendation (August 14, 2020) (see id. at PageID.1641-1642).3 Therefore, to the

extent Respondent advances new arguments not raised before the Magistrate Judge, such




2
 Antiterrorism and Effective Death Penalty Act.
3
 See e.g. People v. Barbee, 681 N.W.2d 348, 351 (Mich. 2004); People v. Carpenter, 912 N.W.2d
579, 583 (Mich. 2018); People v. Lustig, No. 272994, 2008 WL 997665, at *1 (Mich. Ct. App.
Apr. 10, 2008).
                                                3
Case 1:17-cv-00582-JTN-SJB ECF No. 31, PageID.1713 Filed 01/07/21 Page 4 of 9




arguments are improper at this stage of the proceedings, and the Court declines to entertain them

in objection to the Report and Recommendation. See Glidden Co. v. Kinsella, 386 F. App’x 535,

544 n.2 (6th Cir. 2010) (stating that while the Sixth Circuit has not squarely addressed whether a

party may raise new arguments before a district judge that were not presented to the magistrate

judge, the Sixth Circuit has indicated that a party’s failure to raise an argument before the

magistrate judge constitutes a waiver) (citing Murr v. United States, 200 F.3d 895, 902 n.1 (6th

Cir. 2000)).

       Second, while Respondent cites various case law, no case aligns closely with the

circumstances presented in this case to support Respondent’s conclusion. Therefore, to the extent

the argument is not waived, the Court is not persuaded that the authority cited by Respondents

warrants the proposed outcome to deny habeas relief as to Petitioner’s sentencing claim under

Alleyne/Robinson. This objection is denied.

       Alternatively, Respondent objects that if the Court grants the writ, the proper remedy for

Alleyne/Robinson sentencing violations in Michigan is a “Crosby remand,” not a full resentencing.

“[A] ‘Crosby remand,’ gives the trial court an opportunity to determine whether it would have

imposed a materially different sentence if the guidelines had been only advisory at the time it

sentenced the defendant” (id. at PageID.1648, citing Lockridge, 870 N.W.2d at 523). If the trial

court answers in the affirmative, only then is the defendant entitled to a full resentencing;

otherwise, the original sentence stands (id. at PageID.1648-1649).

       Respondent notes the changes in the law since Alleyne was decided, which has led to

questions concerning the proper remedy for such sentencing violations (id. at PageID.1645-1650).

Further, although the Sixth Circuit has denied habeas relief where the use of a Crosby remand for

an Alleyne violation was at issue, because no clearly established federal law prohibited the



                                                4
Case 1:17-cv-00582-JTN-SJB ECF No. 31, PageID.1714 Filed 01/07/21 Page 5 of 9




sentencing court’s procedure, Reign v. Gidley, 929 F.3d 777, 783 (6th Cir. 2019), the very issue of

the proper remedy for an Alleyne violation is currently pending before the Sixth Circuit in four

Eastern District of Michigan cases on appeal: Morrell v. Burton, No. 20-1238 (6th Cir. 2020);

Thompson v. Winn, No. 20-1448 (6th Cir. 2020); Edmonds v. Rewerts, No. 19-1207 (6th Cir.

2019); and Kennedy v. Jackson, No. 20-1752 (2020) (Obj., ECF No. 25 at PageID.1645, 1652).4

Respondent suggests that it may be wise for the Court to stay its decision concerning remand until

the Sixth Circuit decides the issue of the proper remedy, since the two remedies—a full

resentencing versus a Crosby remand—“entail vastly different procedures” (id. at PageID.1653).

        The Court agrees that this case should be stayed pending the Sixth Court’s decision on the

proper remedy for an Alleyne violation. Therefore, Respondent’s objections are granted to the

extent the Court will stay the remand to the state court for resentencing pending the outcome of

the cited cases on appeal.5 Respondent’s objections are otherwise denied.

                       II. Petitioner’s Motions or Other Requests for Relief

        As noted, Petitioner has filed three additional motions or requests for relief subsequent to

the Magistrate Judge’s Report and Recommendation and Respondent’s Objections. Although the

basis for these filings is difficult to discern, it appears that Petitioner may incorrectly conclude that

the Report and Recommendation is a final disposition and he therefore seeks relief pertaining to

the final judgment. There is no basis for such relief because the Court has not entered a final

disposition in this case. In any event, these motions or requests for relief essentially reargue




4
  The Sixth Circuit docket report reflects that the Edmonds appeal was voluntarily dismissed on
August 10, 2020.
5
  Petitioner will not be prejudiced by a stay given the length of time remaining on his prior 50-to-
76-year sentence that he was serving when he committed the extortion (see R&R, ECF No. 24 at
PageID.1611).
                                                   5
Case 1:17-cv-00582-JTN-SJB ECF No. 31, PageID.1715 Filed 01/07/21 Page 6 of 9




Petitioner’s habeas claims or attempt to obtain relief on an improper or expanded basis and are

properly denied as follows.

       Petitioner has filed a Notice of Appeal, docketed as an appeal of the Magistrate Judge’s

Order denying Petitioner’s motion for reconsideration of the Report and Recommendation (ECF

No. 29). Any formal appeal of this case is premature absent a final disposition (see ECF No. 29-

1), and to the extent Petitioner’s Notice of Appeal can be construed as an appeal of the Magistrate

Judge’s denial of Petitioner’s Motion for Reconsideration of the Report and Recommendation, the

Notice essentially circumvents the proper procedure for objecting to the Report and

Recommendation (see “Notice to Parties,” ECF No. 24 at PageID.1636 and cited authority).

Petitioner’s appeal is denied.

       Petitioner’s additional “motions” likewise lack any proper basis for relief. Petitioner has

filed a Motion to Vacate Conviction and Sentence/and Unconditional Writ Motion Vacating

Conviction (ECF No. 28). Petitioner previously filed a similar Motion to Vacate or Set Aside

Conviction and Sentence (ECF No. 17), which the Magistrate Judge denied, stating:

       Petitioner now requests that the Court vacate his extortion conviction and set aside
       his accompanying sentence. Having already filed a petition for writ of habeas
       corpus, the present motion is unnecessary. Moreover, to the extent Petitioner is
       attempting to assert in the present motion additional claims for relief, such is denied
       as Petitioner has not demonstrated that he should be permitted to amend his habeas
       petition.

(ECF No. 19). Petitioner’s current motion is properly denied for the same reasons.

       Finally, in Petitioner’s additional, recent “Unconditional Writ of Habeas Corpus

Unconditional Writ Vacating Conviction,” docketed as a motion (ECF No. 30), Petitioner

complains that the state court has failed to resentence him within 120 days of the Report and

Recommendation, demonstrating an absence of state corrective process.              As noted above,

Petitioner is not entitled to relief on the basis of the Report and Recommendation. Moreover, in


                                                 6
Case 1:17-cv-00582-JTN-SJB ECF No. 31, PageID.1716 Filed 01/07/21 Page 7 of 9




accordance with this Opinion and Order, the Court determines that the final disposition of

Petitioner’s Alleyne sentencing claim is properly stayed pending the Sixth Circuit’s decision

concerning the proper remedy. Therefore, this motion is denied.

                                  III. Certificate of Appealability

       The Court must further determine pursuant to 28 U.S.C. § 2253(c) whether to grant a

certificate of appealability as to the issues raised. See RULES GOVERNING § 2254 CASES, Rule 11

(requiring the district court to “issue or deny a certificate of appealability when it enters a final

order”). The Court must review the issues individually. Slack v. McDaniel, 529 U.S. 473 (2000);

Murphy v. Ohio, 263 F.3d 466, 466-67 (6th Cir. 2001).

       To the extent the Court has rejected Petitioner’s constitutional claims on the merits, “the

showing required to satisfy § 2253(c) is straightforward: The petitioner must demonstrate that

reasonable jurists would find the district court’s assessment of the constitutional claims debatable

or wrong.” Slack, 529 U.S. at 484. Upon review, as recommended by the Magistrate Judge, this

Court finds that reasonable jurists would not find the Court’s assessment of Petitioner’s asserted

claims debatable or wrong. A certificate of appealability will therefore be denied as to the issues

decided, except for Petitioner’s Alleyne sentencing claim, the disposition of which is stayed to

determine the appropriate remedy, i.e., whether Petitioner is entitled to a Crosby remand or a full

resentencing. As further recommended by the Magistrate Judge, to the extent the Court has

concluded that Petitioner failed to demonstrate that he is in custody in violation of the constitution

and failed to make a substantial showing of a denial of a constitutional right, the Court does not

conclude that any issue Petitioner might raise on appeal would be frivolous.

       Accordingly:




                                                  7
Case 1:17-cv-00582-JTN-SJB ECF No. 31, PageID.1717 Filed 01/07/21 Page 8 of 9




       IT IS HEREBY ORDERED that Respondent’s Objections (ECF No. 25) are GRANTED

IN PART to the extent the Court stays the remand to the state court pending the Sixth Circuit’s

resolution of the proper remedy for an Alleyne sentencing violation; the Objections are otherwise

DENIED, and the Report and Recommendation of the Magistrate Judge (ECF No. 24) is

APPROVED and ADOPTED as the Opinion of the Court except as noted herein.

       IT IS FURTHER ORDERED that the petition for habeas corpus relief (ECF No. 1) is

DENIED with respect to all claims except Petitioner’s Alleyne sentencing claim, for the reasons

stated in the Report and Recommendation; the Court grants Petitioner habeas relief as to his

Alleyne sentencing claim, but further disposition of that sentencing claim is STAYED in light of

the Sixth Circuit Court of Appeals’ pending decision regarding the proper remedy as stated herein.

       IT IS FURTHER ORDERED that Petitioner’s “Motion to Vacate Conviction and

Sentence/and Unconditional Writ Motion Vacating Conviction” (ECF No. 28), Petitioner’s appeal

(ECF No. 29), and Petitioner’s “Unconditional Writ of Habeas Corpus Unconditional Writ

Vacating Conviction” (ECF No. 30) are DENIED.

       IT IS FURTHER ORDERED that a certificate of appealability pursuant to 28 U.S.C.

§ 2253(c) is DENIED as to each issue asserted with the exception of Petitioner’s Alleyne

sentencing claim, the disposition of which is stayed in accordance with this Order; the certificate

of appealability determination as to the Alleyne sentencing claim will be made at the time of the

Court’s final disposition.

       IT IS FURTHER ORDERED that this Court does not certify pursuant to 28 U.S.C.

§ 1915(a)(3) that an appeal of this decision would not be taken in good faith.

       IT IS FURTHER ORDERED that this case is STAYED and ADMINISTRATIVELY

CLOSED pending Respondent’s filing required below or further order of the Court. This closing



                                                8
Case 1:17-cv-00582-JTN-SJB ECF No. 31, PageID.1718 Filed 01/07/21 Page 9 of 9




is for administrative purposes only and does not constitute a decision on the merits.

       IT IS FURTHER ORDERED that within fourteen (14) days of the Sixth Circuit’s

decision of the resentencing matter in any of three cases pending on appeal, Morrell v. Burton, No.

20-1238 (6th Cir. 2020); Thompson v. Winn, No. 20-1448 (6th Cir. 2020); and Kennedy v. Jackson,

No. 20-1752 (2020), Respondent shall file a Notice or other appropriate filing, advising the Court

of the decision, and setting forth further argument and recommended actions for reopening this

case, resolving the matter of resentencing, and entry of a judgment in this case.



Dated: January 7, 2021                                         /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge




                                                 9
